Citation Nr: 0823411	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease, to include secondary to radiation exposure.  

2.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint (TMJ) dysfunction, from the initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine, from the 
initial grant of service connection.  

4.  Entitlement to a compensable evaluation for status post 
right upper quadrant cholecystectomy and appendectomy scar, 
from the initial grant of service connection.  

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1981 to November 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision which, in 
part, granted service connection for TMJ dysfunction; rated 
20 percent disabling, cervical strain; rated 10 percent 
disabling, and cholecystectomy and appendectomy scar; rated 
noncompensably disabling, and a January 2002 decision which 
denied, in part, entitlement to TDIU.  A hearing at the RO 
was held in June 2000.  In January 2008, a hearing was held 
at the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  At the Travel Board hearing in January 2008, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that she wished to withdraw her appeal of 
the claim of service connection for fibrocystic breast 
disease.  

3.  The veteran's TMJ dysfunction is manifested by complaints 
of constant pain, crepitus, inter-incisal motion to 27 
millimeters with lateral excursion to less than 3 
millimeters; loss of articulation, impairment of masticatory 
function, mandible loss or nonunion or malunion are not 
demonstrated.  

4.  Since service connection was granted, the cervical spine 
disability is manifested by complaints of pain and mild 
limitation of motion; functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  

5.  The veteran's right upper quadrant cholecystectomy and 
appendectomy scar is not shown to be painful or unstable, and 
there is no underlying soft tissue damage, frequent loss of 
skin, or functional limitation attributable to the scar.  

6.  The veteran's service-connected disabilities include 
depression, rated 50 percent disabling; obstructive sleep 
apnea, rated 50 percent disabling; status post right upper 
quadrant cholecystectomy and appendectomy with irritable 
bowel syndrome, duodenal ulcer disease, and gastroesophageal 
reflux disease, rated 30 percent disabling; TMJ dysfunction, 
rated 20 percent disabling; cervical strain, scar excision 
for Morton's neuroma of the right foot, scar residual from 
cesarean sections and abdominoplasty, right lower quadrant 
facial droop, and left arm ulnar neuropathy associated with 
cervical sprain, each rated 10 percent disabling, and a burn 
scar on the left thigh, rated noncompensably disabling.  The 
combined rating is 90 percent.  

7.  The veteran has an Associates degree, and has 
occupational experience as a diesel mechanic and store clerk; 
she reportedly last worked full-time in 2000.  

8.  The veteran's service-connected disabilities are shown to 
preclude her from securing and following substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for fibrocystic breast 
disease, to include secondary to radiation exposure by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for TMJ dysfunction, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.150, Part 4, Diagnostic Code 9905 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine 
disability, based on an initial determination, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293-5243 
(prior to 9/26/03) and 5243 (from 9/26/03).  

4.  The criteria for a compensable evaluation for status post 
right upper quadrant cholecystectomy and appendectomy scar, 
based on an initial determination, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 
4.118, Part 4, including Diagnostic Code 7805 (2007).  

5.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in June 2001, March and September 
2003, and October 2004, were sent by VA to the veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to her, since she was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in October 2001, November 2004, May 2006, 
and August 2007.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate her claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist her in obtaining evidence, but that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claims, including any evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
her responsibility to submit evidence showing that her 
service-connected disabilities were more severe than 
reflected by the evaluations assigned, of what evidence was 
necessary to establish higher evaluations, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA and private 
medical records identified by her have been obtained and 
associated with the claims file.  The veteran testified at 
hearings at the RO in June 2000, and before a traveling 
member of the Board in January 2008.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  



Fibrocystic Breast Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn her appeal of the claim of service connection for 
fibrocystic breast disease, to include secondary to radiation 
exposure; hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claim of service connection for fibrocystic 
breast disease, to include secondary to radiation exposure, 
and this issue is dismissed.  

Increased Ratings - In General

The issues on appeal involving increased ratings arise from 
an original claim for compensation benefits.  As held in AB 
v. Brown, 6 Vet. App. 35, 38, (1993), where the claim arises 
from an original rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  See also Fenderson v. West, 12 Vet. App. 119 
(1999) (holding that at the time of an initial rating, 
separate [staged] ratings may be assigned for separate 
periods of time based on the facts found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).  

TMJ

By rating action in January 2000, service connection was 
established for TMJ dysfunction, based on treatment and a 
diagnosis in service and confirmed findings and diagnosis on 
VA examination shortly after discharge from service.  The 
veteran was assigned a 20 percent evaluation on the basis of 
limitation of motion of temporomandibular articulation under 
Diagnostic Code (DC) 9905.  

Under DC 9905, limited motion of the inter-incisal range from 
31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 
mm warrants a 20 percent evaluation; from 11 to 20 mm 
warrants a 30 percent evaluation, and from 0 to 10 mm 
warrants a 40 percent evaluation.  Limited motion of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
The note to DC 9905 provides that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  DC 9905.  

Other potentially applicable rating codes include DCs 9901, 
9902, and 9903.  Under DC 9901 a 100 percent evaluation is 
assigned when there is complete loss of mandible between the 
angles.  Under DC 9902, a 50 percent evaluation is assigned 
for loss of approximately one-half of the mandible involving 
temporomandibular articulation, and a 30 percent evaluation 
is assigned when not involving temporomandibular 
articulation.  Under DC 9903, a 30 percent evaluation is 
assigned for severe nonunion of the mandible, and a 10 
percent evaluation for moderate nonunion.  The note to DC 
9903 indicates that these ratings are dependent on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, DC 9904, Note.  

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the June 
2000 RO hearing and the travel Board hearing in January 2008; 
the private and VA outpatient notes from 1999 to the present, 
and the findings from the two VA dental examinations 
(September 1999 and January 2006) conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

In this case, the clinical findings on both VA examinations 
were not materially different and showed limitation of inter-
incisal motion to 27- and 28 millimeters, respectively.  The 
veteran's wisdom teeth and one set of pre-molars were 
missing, but the examiner commented that this did not affect 
the TMJ and did not need to be replaced by a prosthesis.  
Otherwise, the veteran's dental hygiene and teeth were in 
good repair.  There was some muscle tenderness and popping 
upon opening and closing, primarily on the left side with 
pain on all movements.  There was no bone loss of mandible, 
maxilla, or hard palate.  

The VA outpatient and private medical reports of record did 
not include any specific measurements or significant findings 
pertaining to the veteran's TMJ dysfunction.  

In order to receive an evaluation in excess of 20 percent 
under DC 9905, the veteran's inter-incisal motion must be no 
greater than 20 mm.  The evidence of record showed that the 
most restricted inter-incisal motion during the pendency of 
this appeal was to 27 mm in 1999.  The most recent dental 
examination actually showed slight improvement in the 
veteran's inter-incisal motion.  In any event, these findings 
do not satisfy the criteria for a higher evaluation under DC 
9905.  

As there is no evidence of complete loss of mandible between 
angles, loss of approximately one half of the mandible, or 
nonunion of the mandible, a higher evaluation is not 
warranted under DCs 9901, 9902, or 9903.  

The Board notes further that the veteran had lateral 
excursion limited to less than 3 millimeters on VA dental 
examination in September 1999.  Although the January 2006 VA 
examination report did not include any specific numerical 
findings for lateral excursion, the examiner indicated that 
there was significant limitation of lateral excursion with 
pain.  DC 9905 provides for a single 10 percent rating for 
limitation of motion of lateral excursion from 0 to 4 mm.  
The note to DC 9905 provides, specifically, that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  Accordingly, the 
veteran is not entitled to a separate 10 percent evaluation 
for limitation of lateral excursion.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  In 
this regard, there is no objective evidence showing that pain 
on use of a joint or during flare-ups results in additional 
functional limitation due to pain to the extent that the 
veteran's TMJ dysfunction would warrant a higher evaluation 
under the applicable limitation of motion code.  Although the 
records show that the veteran has pain with opening her 
mouth, the evidence does not show that motion was limited to 
20 mm or less.  DC 9905; DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board is aware of the veteran's complaints of popping and 
pain with chewing.  There is however, no objective evidence 
that pain on use of the joint resulted in limitation of 
motion to a degree which would support a higher rating.  38 
C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  

Cervical Spine

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that revised regulations were more 
advantageous to the veteran.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5290 
(limitation of motion of the cervical spine), a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  

Under the old regulations for intervertebral disc syndrome 
(DC 5293)), a 60 percent evaluation was assigned for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate symptoms with recurring 
attacks.  A 10 percent evaluation was assigned for mild 
symptoms.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2007).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes 
numerous VA outpatient and private medical reports showing 
treatment for various maladies from 1999 to the present, and 
the reports of three VA examinations conducted during the 
pendency of the appeal in September 1999, July 2003, and 
January 2006.  

As an initial matter, it should be noted that the veteran was 
granted a separate rating for the neurological manifestations 
associated with her degenerative disc disease of the cervical 
spine involving the left upper extremity by rating action in 
May 2006.  As the veteran did not express dissatisfaction 
with the rating assigned, the Board will limit its review of 
the appeal to the residual impairment of the musculoskeletal 
system under the old and the revised rating criteria 
discussed above.  

In this case the veteran's complaints and the clinical and 
diagnostic findings on VA examinations prior to September 
2003 (September 1999 and July 2003), were not materially 
different and showed good range of motion in the cervical 
spine.  Forward flexion was normal at 45 degrees with 
extension to 50 degrees on both examinations.  Except for 
some slight decrease in right and left lateral flexion (45 
and 40 degrees, respectively) and right rotation (60 and 70 
degrees, respectively) the ranges of motion in all other 
modalities were the same.  While the veteran reported 
persistent neck pain and stiffness, there was no evidence of 
atrophy, or swelling, and only minimal spasm on the latter 
examination in July 2003.  The veteran's posture and gait 
were normal and she was able to sit and stand erect.  A 
private CT scan of the cervical spin in September 1999 was 
normal.  

When examined by VA in January 2006, the veteran complained 
of chronic neck pain radiating into head and shoulders with 
numbness and tingling in her left arm.  She reported flare-
ups of pain with movement of the upper extremities, such as 
driving, lifting her head or rotating her neck, but denied 
any incapacitating episodes during the previous 12 months.  
The examiner indicated that there was no additional 
limitation of motion in the cervical spine during flare-ups.  
Forward flexion was to 40 degrees with pain beginning at 30 
degrees.  Extension was to 30 degrees with pain at 30 
degrees; right and left lateral flexion was to 30 degrees 
with pain at 20 degrees; right rotation was to 30 degrees 
with pain at 30 degrees, and left rotation was to 50 degrees 
with pain at 30 degrees.  The examiner indicated that there 
was no additional limitation of motion due to pain, weakness, 
or lack of endurance.  There were no postural abnormalities 
or fixed deformities, and reflexes, muscle mass and strength 
were normal.  X-ray studies of the cervical spine showed 
slight levoscoliosis with a straightened, if not mildly 
reversed cervical lordosis, but no compression deformity or 
subluxation.  The diagnoses included degenerative disc 
disease of the cervical spine with secondary left ulnar 
radiculopathy.  

In this case, while the veteran reports increased neck pain, 
particularly over the last few years, the objective findings 
during the pendency of this appeal do not show any 
significant change in actual impairment and only a slight 
increase in limitation of motion of the cervical spine.  
There was no significant change in the veteran's range of 
motion of the cervical spine on VA examinations in 1999 and 
2003, and only a mild decrease in range of motion on the most 
recent VA examination in January 2006.  The medical reports 
showed no postural abnormalities or any evidence of muscle 
wasting, atrophy, or loss of strength.  The medical evidence 
does not demonstrate more than mild actual or functional 
limitation of motion of the cervical spine during the 
pendency of this appeal.  Thus, a rating in excess of 20 
percent under DC 5290 or under the General Rating Formula for 
Rating Diseases and Injuries of the Spine is not warranted.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine, and there is no 
claim or evidence of vertebra fracture of the cervical spine.  
Thus, DCs 5287 and 5285, respectively, are not applicable to 
the facts in this case.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that she has 
experienced any incapacitating episodes, nor is there any 
objective evidence that she was prescribed bed rest at 
anytime during the pendency of this appeal.  Thus, the Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 10 percent under either the old or 
the revised regulations.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In this regard, the Board notes that the veteran's principal 
complaints concerning functional impairment from her cervical 
spine disability is driving her car, lifting her head or 
rotating her neck.  However, the evidence of record shows 
that she has remained physically active despite her neck 
pain.  She attended college and earned an Associates degree 
during the pendency of the appeal, raised her two daughters, 
and is apparently the primary caretaker of her elderly 
parents.  She reported that she enjoys doing house chores and 
apparently does some volunteer work for a veterans service 
organization which involves some computer work.  (See January 
2006 VA psychiatric examination report and March 2006 
outpatient note).  While the Board does not attempt to 
minimize the veteran's symptoms, the evidence of record does 
not show any actual, additional functional limitation beyond 
that contemplated by the 10 percent evaluation currently 
assigned.  It is acknowledged that the veteran has subjective 
complaints of pain affecting her ability to engage in certain 
activities.  However, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the veteran's cervical spine 
disability accurately depicts the current severity of the 
disability during the entire period of his appeal, and there 
is no basis for the assignment of a higher evaluation.  

Cholecystectomy/Appendectomy Scar

By rating action in January 2000, the RO, in part, granted 
service connection for status post cholecystectomy and 
appendectomy scar, and assigned a noncompensable evaluation; 
effective from December 1, 1998, under DC 7805.  Thereafter, 
the veteran perfected an appeal with respect to the 
noncompensable evaluation assigned.  

By rating action in May 2006, the RO granted service 
connection for irritable bowel syndrome, duodenal ulcer 
disease, and gastroesophageal reflux disease and assigned a 
30 percent evaluation; effective from December 1, 1998.  The 
rating decision indicated that the additional 
gastrointestinal disorders were combined with the 
noncompensable evaluation previously assigned for the right 
cholecystectomy and appendectomy scar and was increased to 30 
percent under DC 7319.  However, there remains the question 
of whether the veteran is entitled to a compensable 
evaluation for the residual surgical scar.  

Initially, it should be noted that VA regulations for the 
evaluation of skin disabilities were revised effective August 
30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002) and 
corrections 67 Fed. Reg. 58448- 58449 (Sept. 16, 2002).  The 
current claim was received in March 1999.  Thus, the prior 
and revised regulations are applicable to this claim.  

However, the Rating Schedule criteria applicable to the 
present claim were essentially unchanged by that revision.  
For superficial scars a 10 percent evaluation was assigned 
when there was evidence of tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (effective before 
and after August 30, 2002).  For other scars the limitation 
of function of the part affected was to be rated.  38 C.F.R. 
§ 4.118, DC 7805 (effective before and after August 30, 
2002).   

Further, DC 7801 and 7802, as in effect prior to August 30, 
2002, were applicable only to burn scars.  However, effective 
August 30, 2002, these Codes were revised to eliminate this 
requirement.  

Under the revised DC 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. in); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. in), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. in).  

Under the revised DC 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent evaluation when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804.  Under DC 7803 a 10 percent evaluation 
is assigned for unstable, superficial scars.  DC 7804 
provides a 10 percent evaluation for superficial scars that 
are painful on examination.  DC 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

The veteran's complaints and the objective findings on the 
three VA examinations (September 1999, April 2004, and 
January 2006) during the pendency of this appeal were not 
materially different, though there was some slight 
discrepancy in the reported length of the scar.  The 
cholecystectomy and appendectomy scar was reported to be 12 
cm long in September 1999, and 14 by 0.7-cm on examinations 
in April 2004, and January 2006.  The remainder of the 
findings were essentially the same on all three reports.  On 
the most recent examination in January 2006, the veteran 
reported that the scar was tender at times, especially when 
it rubbed on her clothing, but that it did not cause her any 
problems.  The examination reports indicated that the scar 
was not tender or painful to palpation and was not elevated 
or depressed.  There was no ulceration or breakdown of the 
skin, and no keloid formation or adherence to underlying 
tissue.  The color and texture of the scar was normal in 
appearance and there was no underlying tissue loss.  Finally, 
there was no evidence of any limitation of motion or 
functional loss related to the appendectomy scar.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for residuals of the cholecystectomy and 
appendectomy scar.  The objective medical evidence of record 
showed no evidence that the scar was poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, limited function of any part affected, or has 
an area of greater than 6 square inches (39 square cm).  
While the two most recent examinations in April 2004, and 
January 2006, noted that the scar was sensitive to touch, the 
recent examiner reported specifically that the scar was not 
"painful to palpation."  The skin was smooth, there was no 
keloid formation, and no functional impairment.  Thus, a 
compensable evaluation is not warranted under these or any 
other potentially applicable diagnostic code associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2007).  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's appendectomy scar and the claim is denied.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In the instant case, the veteran does meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran's service-connected 
disabilities include depression, rated 50 percent disabling; 
obstructive sleep apnea, rated 50 percent disabling; status 
post right upper quadrant cholecystectomy and appendectomy 
with irritable bowel syndrome, duodenal ulcer disease, and 
gastroesophageal reflux disease, rated 30 percent disabling; 
TMJ dysfunction, rated 20 percent disabling; cervical strain, 
scar excision for Morton's neuroma of the right foot, scar 
residual from cesarean sections and abdominoplasty, right 
lower quadrant facial droop, and left arm ulnar neuropathy 
associated with cervical sprain, each rated 10 percent 
disabling, and a burn scar on the left thigh, rated 
noncompensably disabling.  The combined rating is 90 percent.  
Therefore, she does meet the threshold requirements for a 
TDIU.  However, the Board must also determine whether such 
disabilities preclude substantially gainful employment.

The veteran contends that she is unable to maintain any type 
of substantially gainful employment due to her numerous 
service-connected disabilities.  The veteran testified that 
she suffers from depression and has difficulty maintaining 
concentration because of severe sleep apnea and the 
medications she takes for her TMJ dysfunction.  She also 
testified that she is physically disabled from doing any type 
of work involving use of her upper extremities due to pain 
from her cervical spine disability and neurological problems 
with her left arm.  

The evidence shows that the veteran recently earned an 
Associates degree in business, but has no actual work 
experience in that field.  She has some 17 years of work 
experience as a diesel mechanic in the Navy, but because of 
her cervical spine disability and left arm radiculopathy, has 
been unable to do any type of work involving extended use of 
her left upper extremity since 2000.  She has to rest 
frequently because of chronic TMJ pain and has recurring 
cramps throughout the day from her multiple gastrointestinal 
disorders.  

The Board recognizes that while the veteran is able to do 
household chores, takes care of her elderly parents, and 
apparently does some volunteer work, such activities do not 
necessarily require the same physical or mental stamina 
required of a full-time job.  The veteran testified that she 
can not work on a computer for any extended period of time 
because of neck and shoulder pain and numbness in her left 
hand, and that her attempt at performing clerical work was 
too demanding for the same reasons.  Based on the veteran's 
testimony, work history, and the clinical findings from the 
various medical reports of record, the Board is unable to 
determine whether any type of substantially gainful 
employment remains feasible.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

After considering the totality of the record, the Board finds 
the evidence regarding the veteran's employability secondary 
to her service-connected disabilities to be in relative 
equipoise.  Although the veteran is able to carry out the 
routine activities of daily living, she is not capable of 
performing physically demanding activities such as working as 
a diesel mechanic or in a more sedentary type of employment 
such as working with computers due to her cervical spine 
disability and residual radiculopathy of the left arm.  Thus, 
it would appear that employment in the fields with which the 
veteran has some experience or expertise would be precluded.  
As such, the Board finds that the evidence is in relative 
equipoise, and that a finding of unemployability secondary to 
her service-connected disabilities is warranted.  
Accordingly, a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.  


ORDER

The appeal of the claim of service connection for fibrocystic 
breast disease, to include secondary to radiation exposure, 
is dismissed.  

An initial evaluation in excess of 20 percent for TMJ 
dysfunction is denied.  

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  

An initial compensable evaluation for status post right upper 
quadrant cholecystectomy and appendectomy scar is denied.  

Entitlement to a TDIU, is granted, subject to VA laws and 
regulations pertaining to the payment of monetary benefits.  


		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


